FILED
                              NOT FOR PUBLICATION                           JAN 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GURDEV SINGH,                                     No. 07-71577

               Petitioner,                        Agency No. A042-967-796

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Gurdev Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing as untimely his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252(a). We review de novo questions of law, Mohammed v. Gonzales, 400 F.3d

785 (9th Cir. 2005), and we grant the petition for review.

      The BIA dismissed Singh’s appeal as untimely without the benefit of our

decision in Irigoyen–Briones v. Holder, 644 F.3d 943, 948 (9th Cir. 2011), which

held that the 30-day filing deadline for BIA appeals is not jurisdictional. We

therefore remand for the BIA to determine whether to consider Singh’s appeal in

light on this intervening case law. See INS v. Ventura, 537 U.S. 12, 16 (2002).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                      07-71577